 1                                                       HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        AMERICAN FAMILY MUTUAL                            CASE NO. C18-5979RBL
 9      INSURANCE COMPANY SI,
                                                          ORDER
10                             Plaintiff,
                 v.
11
        KIMBERLY BELL,
12
                               Defendant.
13

14
            THIS MATTER is before the Court on Plaintiff American Family’s Motion for Summary
15
     Judgment [Dkt. # 16] American Family’s insured, Bell, is the defendant in a state court tort
16
     action. The plaintiff there, Dye, claims Bell “knowingly, intentionally, or negligently exposed
17
     him to a sexually transmitted disease.” Kurkoski Dec. Dkt. # 17 at Ex. 1.
18
            Bell sought coverage and a defense from American Family under her homeowners
19
     policy. American Family brought this Declaratory Judgment action and now seeks a judgment as
20
     a matter of law that it has no duty to defend or indemnify Bell based on Dye’s allegations and on
21
     the policy’s definition of bodily injury (“bodily injury does not include exposure to disease
22
     transmitted through sexual contact”), and on its exclusion for occurrences arising out of “sexual
23

24


     ORDER - 1
 1   contact, regardless of intent to cause injury.” Kurkoski Dec. Dkt. # 17 at Ex. 2 at pp. 16 and 29

 2   (pages 1 and 14 of the policy).

 3          Bell has not appeared or responded to the Motion, and is in default. Dkt. # 19. Dye has

 4   not appeared or responded.

 5          Summary judgment is proper “if the pleadings, the discovery and disclosure materials on

 6   file, and any affidavits show that there is no genuine issue as to any material fact and that the

 7   movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). In determining whether

 8   an issue of fact exists, the Court must view all evidence in the light most favorable to the

 9   nonmoving party and draw all reasonable inferences in that party’s favor. Anderson Liberty

10   Lobby, Inc., 477 U.S. 242, 248-50 (1986) (emphasis added); Bagdadi v. Nazar, 84 F.3d 1194,

11   1197 (9th Cir. 1996). A genuine issue of material fact exists where there is sufficient evidence

12   for a reasonable factfinder to find for the nonmoving party. Anderson, 477 U.S. at 248. The

13   inquiry is “whether the evidence presents a sufficient disagreement to require submission to a

14   jury or whether it is so one-sided that one party must prevail as a matter of law.” Id. at 251-52.

15   The moving party bears the initial burden of showing that there is no evidence which supports an

16   element essential to the nonmovant’s claim. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

17   Once the movant has met this burden, the nonmoving party then must show that there is a

18   genuine issue for trial. Anderson, 477 U.S. at 250. If the nonmoving party fails to establish the

19   existence of a genuine issue of material fact, “the moving party is entitled to judgment as a

20   matter of law.” Celotex, 477 U.S. at 323-24.

21          There is no requirement that the moving party negate elements of the non-movant’s case.

22   Lujan v. National Wildlife Federation, 497 U.S. 871 (1990). Once the moving party has met its

23   burden, the non-movant must then produce concrete evidence, without merely relying on

24


     ORDER - 2
 1   allegations in the pleadings, that there remain genuine factual issues. Anderson v. Liberty Lobby,

 2   Inc., 477 U.S. 242, 248 (1986).

 3          “Interpretation of an insurance contract is a question of law.” Woo v. Fireman's Fund Ins.

 4   Co., 161 Wash. 2d 43, 52 (2007). Terms are to be interpreted as the “average person purchasing

 5   insurance” would understand them. Id. While the insured has the burden of proving that claims

 6   fall within a grant of coverage, the insurer has the burden of proving that an exclusion bars

 7   coverage. See McDonald v. State Farm Fire & Cas. Co., 119 Wn.2d 724, 731 (1992). The duty

 8   to defend is broader than the duty to indemnify, and arises at the time the action is filed based on

 9   the potential for liability. Woo, 161 Wash. 2d at 52. “If the insurer is unsure of its obligation to

10   defend in a given instance, it may defend under a reservation of rights while seeking a

11   declaratory judgment that it has no duty to defend.” Truck Ins. Exch. v. Vanport Homes, Inc., 147

12   Wash. 2d 751, 761 (2002).

13          In Washington, in a declaratory judgment action, the duty to defend is determined by the

14   facts alleged in the complaint. Indian Harbor Ins. Co. v. Transform LLC, 2010 WL 3584412, at

15   *3 (W.D. Wash. Sept. 8, 2010) (citing Holland Am. Ins. Co. v. Nat’l Indem. Co., 75 Wash. 2d

16   909, 911 (1969)). The insurer is permitted to use the “eight corners rule” to determine whether,

17   on the face of the complaint and the insurance policy, there is an issue of fact or law that could

18   conceivably result in coverage under the policy. See Xia v. ProBuilders Specialty Ins. Co., 188

19   Wn.2d 171, 182, 400 P.3d 1234, 1240 (2017) (internal citations omitted). If there is any

20   reasonable interpretation of the facts or the law that could result in coverage, the insurer must

21   defend. Id. “[I]f a complaint is ambiguous, a court will construe it liberally in favor of triggering

22   the insurer’s duty to defend.” Woo, 161 Wash. 2d at 53. Although an insurer may look outside

23   the complaint if the allegations are contradictory or ambiguous, or if coverage is unclear, the

24


     ORDER - 3
 1   insurer may only rely on extrinsic facts to trigger the duty to defend. Grange Ins. Ass’n v.

 2   Roberts, 179 Wash. App. 739, 752 (2013) (quoting Woo v. Fireman's Fund Ins. Co., 161 Wash.

 3   2d 43, 52-54 (2007)). “After obtaining a declaration of noncoverage, an insurer will not be

 4   obligated to pay from that point forward.” Nat’l Sur. Corp. v. Immunex Corp., 176 Wash. 2d 872,

 5   885 (2013) (internal quotations omitted).

 6          American Family has met its summary judgment burden of demonstrating that its policy

 7   number 46-BV2152-01does not conceivably cover Dye’s allegations against its insured, Bell, in

 8   Pierce County Cause No. 18-2-11732-7. Its Motion for Summary Judgment seeking a declaratory

 9   judgment to this effect is GRANTED, and the clerk should enter a judgment in Plaintiff

10   American Family’s favor.

11          IT IS SO ORDERED.

12          Dated this 3rd day of June, 2019.

13

14                                                        A
                                                          Ronald B. Leighton
15                                                        United States District Judge

16

17

18

19

20

21

22

23

24


     ORDER - 4
